Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
In the amendment filed with the AFCP request dated 27 June 2022 (entered herewith), the following has occurred: Claims 1, 11, 12, and 24-27 have been amended; Claim 28 has been cancelled; Claim 29 is new. 
Claims 1-12, 21-27, and 29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim. In particular, the cited prior art of record fails to expressly teach or suggest the combination of: A computer having a display displaying a graphical layout having a menu to select a search criteria, receive selection of one of the search criteria, and update the graphical layout to further display a plurality of compliance icons and associated patient names meeting the search criteria, each patient being associated with one of a plurality of medical devices, and each compliance icon being dynamically updated to indicate whether the corresponding patient is currently compliant in using the associated medical device. The computer transits a request for an updated determination of whether any one of the plurality of patients is currently compliant, receives a selection of any one of the plurality of displayed compliance icons, transmits a request for a compliance report for the corresponding patient in response to receiving the selection of the any one compliance icon, receives the compliance report, and displays the report on the display. One or more servers in communication with the computer that accesses a first database having usage data for the plurality of medical devices stored therein and creates a request for the medical device associated with the any one patient for additional usage data. The server stores the data request, receives a communication from the medical device, accesses and transmits the data request to the medical device, receives the usage data and stores it in the first database. The server thereafter accesses the usage data stored on the first database, compares the usage data to a compliance criterion, updates the determination in a third database of whether the any one patient is currently compliant based on the comparison, receives the request for the updated determination from the computer, accesses the third database and transmits the updated determination, receives the report request, and generates the compliance report which is transmitted to the computer.
The claimed invention is also subject matter eligible because the recitation of various GUI user interactions removes the claimed invention from being directed to one of the enumerated abstract ideas.
The most remarkable prior art of record is as follows:
Yurko et al., U.S. Pre-Grant Patent Publication No. 2003/0208465
Hedrick et al., U.S. Pre-Grant Patent Publication No. 2008/0140451
Ray et al., U.S. Pre-Grant Patent Publication No. 2005/0267780
Yruko et al., U.S. Patent No. 7,890,342
Kalvesten et al., U.S. Pre-Grant Patent Publication No. 2013/0150700
Tanis et al., U.S. Pre-Grant Patent Publication No. 2012/0157889
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626